                          Case 17-24778-AJC        Doc 27      Filed 03/04/19    Page 1 of 1




           ORDERED in the Southern District of Florida on March 1, 2019.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

          IN RE:                                                        CASE NO: 17-24778-AJC

          ALL PRO PLUMBING AND BACKFLOW, CORP.,                         Chapter 7

                   Debtor.
                                                                 /

                                            ORDER DISMISSING CASE

                   THIS MATTER came before the Court sua sponte. On February 20, 2019 the Court held

          a hearing on Motion to Withdraw as Attorney of Record [ECF#21]after which the Court entered

          Order Granting Motion to Withdraw as Attorney of Record [ECF 24] which states, in pertinent part:

          “4. The corporate Debtor is required to obtain new counsel within 7 days from the date of this Order

          or the case will be dismissed for failure to do so.” Debtor has failed to comply with the Court’s

          order by obtaining new counsel within the time prescribed. The Court being fully advised, it is

                   ORDERED:

                   The case is dismissed with prejudice for 180 days.

                                                         ###

          Copy to: All parties of record by the Clerk of the Court.
